t c memo united_states tax_court residential management services trust robert hogue trustee petitioner v commissioner of internal revenue respondent docket no filed date robert hogue pro_se jeremy l mcpherson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction ’ respondent maintains that the petition was not filed by a trustee authorized to bring suit on behalf of residential management services trust residential management as discussed in detail below we shall grant respondent’s motion and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to residential management determining a deficiency in an addition to anda penalty on its federal_income_tax as follows accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure the deficiency in income_tax is based on the disallowance of deductions claimed by residential management on schedule c this case was consolidated for hearing with three related cases in which robert hogue also filed petitions purportedly as trustee on behalf of various so-called trusts see rancho residential servs trust v commissioner tcmemo_2003_57 home health servs trust v commissioner tcmemo_2003_58 sunshine residential trust v commissioner tcmemo_2003_59 use of the terms trust and trustee and their derivatives is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship profit or loss from business in this regard respondent determined that the deductions are disallowed because you failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by robert hogue as residential management’s purported trustee paragraph of the petition which sets forth the bases on which the notice_of_deficiency is challenged alleges as follows the statutory_notice_of_deficiency was issued to petitioner claiming petitioner had unreported income petitioner denies having any unreported income attached to the notice_of_deficiency irs form 4549-a income_tax examination changes line states total corrected tax_liability petitioner denies having a tax_liability respondent has failed to provide the petitioners sic with the usc title_26 taxing statute that applies respondent has failed to provide the petitioners sic with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the determination was based on petitioner claims the notice_of_deficiency the claimed tax_liability and the claimed unreported income are all based on unfounded and hearsay evidence no examination of books_and_records has been done so we are presuming this is a naked assessment there can be no residential management’s principal_place_of_business was in california at the time that the petition was filed with the court - - meaningful administrative hearing until respondent provides petitioner with certified evidence to support the notice_of_deficiency and the claimed tax_liability cc respondent’s motion respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed by a trustee authorized to bring suit on behalf of the trust respondent attached to the motion to dismiss inter alia a five-page purported trust instrument dated date trust instrument and a document entitled trustee resignation appointment of successor-trustee dated date wherein one douglas j carpa trustee purportedly appoints robert hogue the successor trustee for residential management appointment document respondent represents that the trust instrument was provided to him by robert hogue a representation that robert hogue does not deny we also note that the trust instrument is a copy of the trust instrument submitted by robert hogue in his first case before this court involving residential management that was dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see residential mgmt servs trust v commissioner tcmemo_2001_297 involving the tax_year see also residential mgmt servs trust v commissioner docket no oo involving the tax_year and dismissed on the same basis with the exception of the name of the so-called trust the appointment document is identical to the appointment document submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue continued the trust instrument provides in pertinent part as follows begin unnumbered cover page this document is created under common_law right of contract in washington d c residential management services a_trust organization and or pure trust executed under the constitutional laws of the united_states of america dated may end unnumbered cover page declaration of irrevocable_trust this declaration of irrevocable_trust is created this z4th day of may between contract administrators trust of washington d c hereinafter called the settlor and american common trust washington d c with mailing address of tempe arizona douglas j carpa trust officer hereinafter called the trustee who are legal entities holding full title not as individuals but collectively as the board under the name of residential management services continued was not a proper person authorized to petition the court on behalf of the trust see rancho residential facility trust v commissioner docket no residential mgmt servs trust v commissioner docket no involving the tax_year home health servs trust v commissioner docket no oo sunshine trust v commissioner docket no residential mgmt servs trust v commissioner tcmemo_2001_ involving the tax_year cases cited supra n ’ the record indicates that residential management services and residential management services trust are one and the same first the settlor hereby irrevocable sic assigns conveys and gives to the trustee in trust the following property cash dollar_figure second the trustee shall open and maintain such bank accounts as necessary to receive and hold said financial property together with any additions thereto in trust for the use and benefit of the trust certificate holders certificate for trust certificate units issued as indicated below shasta enterprises trust certificate units third this trust shall be irrevocable and amenable as described herein by appropriate minute and hereby affirmed that the trust created by this agreement shall be irrevocable by the settlor or by any other person or entity fourth this agreement and trust created hereby shall be administered managed governed and regulated in all respects according to the applicable statutes of the uniform trustees’ powers act and the constitution of the united_states this trust shall be domiciled in the city of washington district of columbia this trust organization shall enjoy the benefits of the uniform commercial code adopted by the city of washington district of columbia in the following citations sec_28 territorial application of this subtitle parties’ power to choose applicable law and sec_28 performance or acceptance under reservation of rights brighth x a successor-trustee may be appointed by a court of competent jurisdiction or by consensus with the trust managers and beneficiaries if the first trustee resigns with days notice in witness whereof the parties hereto have executed this agreement the day and year first above written s s contract administrators american common trust trust settlor enrique first trustee douglas j almodovar carpa trust officer emphasis added the recordation information stamped on the unnumbered cover page of the trust instrument states as follows official records of maricopa county az recorder helen purcell lilian of upon the filing of respondent’s motion to dismiss the court issued an order directing residential management to file an objection if any to respondent’s motion taking into account sdollar_figureenrigue almodovar and douglas j carpa both purportedly appeared before a notary public in maricopa county arizona and purportedly executed the trust instrument on date we note that the recordation information in the present case is in numerical order with the recordation information on the trust instrument submitted to the court by robert hogue on behalf of a related trust home health services trust to wit official records of maricopa county az recorder helen purcell lilian of see home health servs trust v commissioner tcmemo_2003_58 home health servs trust v commissioner docket no --- - rule and to attach to the objection a copy of the trust instrument or other documentation showing that the petition was filed by a fiduciary legally entitled to institute a case on behalf of residential management the court subsequently extended the time within which the objection was to be filed d robert hoque’s objection ultimately the court received an objection which was signed by robert hogue to respondent’s motion to dismiss paragraph of the objection states robert hogue presented a_trust instrument for the court which 1s a contractual contract trust based on common_law the united_states constitution article one section mr hogue also presented notarized documentation to the court to show his acceptance of trusteeship as well as further documentation such as form_56 fiduciary signature card showing robert hogue as wet signature on bank account at best this site is frivolous and without merit the court is trying to mislead the petitioner in this court action robert hogue is the only person who can represent the trust his description as trustee for residential management is well established in his everyday work as trustee attached to the objection are copies of inter alia another five-page purported trust instrument dated date the altered trust instrument and documents entitled monthly management meeting purported minutes the altered trust instrument including the unnumbered cover page and recordation information is essentially identical to the trust instrument with the exception of the following second the trustee shall open and maintain such bank accounts as necessary to receive and hold said financial property together with any additions thereto in trust for the use and benefit of the trust certificate holders certificate for trust certificate units issued as indicated below john carey cu certificate units george carey cu malia carey cu byron carey cu brighth x a successor-trustee may be appointed by the current trustee or trustees a court of competent jurisdiction or by consensus with the and sic beneficiaries if the first trustee resigns with days notice emphasis added the purported minutes which are dated july august september october november and date are each one page long and contain a sign in log with various signatures including robert hogue’s purported signature however the purported minutes do not state the organization that the minutes pertain to nor do the purported minutes document douglas j carpa’s alleged notice of resignation nor robert hogue’s alleged appointment as the successor trustee for all six of these purported minutes are identical copies of the same six purported minutes submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see cases cited supra n -- - residential management nor robert hogue’s or any trustee’s alleged authority to alter the trust instrument also attached to the objection are an account summary dated date from the california state employment development department identifying a james g gaynor as the trustee of residential management and a provision of the revised statutes of nova scotia canada ’ ef respondent’s response at the court’s direction respondent filed a response to the foregoing objection challenging the authenticity of the altered trust instrument respondent further contends that the objection is nearly identical to a previous objection filed by robert hogue in residential mgmt servs trust v commissioner docket no which was dismissed for lack of jurisdiction respondent attached to his response inter alia an undated document which had been furnished to him by robert hogue it james g gaynor is not otherwise identified or mentioned in the record specifically robert hogue attached nova scotia’s trustee act chapter of the revised statutes amended c s c which has no relevance to the present case see residential mgmt servs trust v commissioner tcmemo_2001_297 - li - entitled letter of resignation resignation letter ' that states letter of restgnation to the trustees of residential management service sec_5505 connecticut ave nw washington d c dear board_of trustees i hereby tender my resignation as trustee of residential management services effective at the close of the sic date s american common trust douglas carpa trust officer notice of acceptance of resignation s bob hogue trustee f hearing on respondent’s motion this matter was called for hearing at the court’s trial session in san francisco california counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent’s motion to dismiss specifically respondent presented to the court a certified copy of the trust instrument that was filed with the maricopa county recorder with the exception of the name of the so-called trust the resignation letter is an identical copy of the resignation letter submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see cases cited supra n in arizona on date in its entirety the document that was filed with the maricopa county recorder on that date consisted of only a one-page unnumbered cover sheet that is identical to the cover sheet of both the trust instrument and the altered trust instrument robert hogue appeared pro_se purportedly on behalf of residential management the only evidence he offered was his naked assertion that he is entitled to appear on behalf of residential management because he was appointed trustee on date g post-hearing memorandum briefs a memorandum brief which was signed by robert hogue does nothing more than repeat the same unsubstantiated and conclusory allegations made in the petition and in the objection ie that robert hogue is the trustee for residential management in an answering memorandum brief respondent contends that the facts of this case are substantially identical to the facts in residential mgmt servs trust v commissioner tcmemo_2001_297 holding that robert hogue was not properly appointed as trustee and that robert hogue did not have authority to alter the trust instrument discussion according to respondent residential management failed to show that robert hogue is its duly appointed trustee respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well established that the taxpayer has the burden of affirmatively establishing all facts giving rise to the court’s jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person's authority is derived robert hogue contends that he was appointed the trustee for residential management in accordance with paragraph eighth of the altered trust instrument that paragraph provides in pertinent part that a successor-trustee may be appointed by the current trustee or trustees a court of competent jurisdiction or by consensus with the and sic beneficiaries if the first trustee resigns with days notice emphasis added however robert hogue has failed to establish that the altered trust instrument supersedes the trust instrument in which paragraph eighth provides in pertinent part that a successor-trustee may be appointed by a court of competent jurisdiction or by consensus with the trust managers and beneficiaries if the first trustee resigns with days notice as it pertains to the question of whether robert hogue is residential management’s trustee we conclude that the trust instrument controls our disposition of this case according to the trust instrument residential management was purportedly created on date and douglas j carpa was purportedly appointed trustee douglas j carpa then resigned and purportedly appointed robert hogue successor trustee on date however the trust instrument did not grant douglas j carpa the authority to appoint a successor trustee as a result robert hogue would have this court rely not on the trust instrument but on the altered trust instrument to find that douglas j carpa had unilateral authority to appoint robert hogue successor trustee in support of his contention robert hogue testified that he -- - personally altered the trust instrument to allow the resigning trustee to appoint the successor trustee at trial the following colloquy ensued robert hogue a_trust is capable of amending any and all parts of a_trust irrevocable or revokable it was amended that robert hogue be appointed by the successor trustee it’s section in this trust the evidentiary trust that are being challenged today that the trustee for the prior years and the trustee which is robert hogue today agreed on these facts by the moment of the minutes robert hogue okay a complex_trust black’s law dictionary has full control full discretion of the minutes so the two trustees got together or the original trustee for these trusts got together and appointed robert hogue as trustee it’s been brought into the trust through the minutes from that period of time we changed the articles of the trust to read that that trustee could appoint me as trustee respondent the tax court’ss opinion in judge halpern’s opinion in the case the second article of that trust instrument listed the sole certificate holder as being shasta enterprises can you explain to me how this document that you represented to the court is the trust instrument the altered trust instrument contains a different provision than the document the trust instrument that was introduced into evidence in judge halpern’s case robert hogue absolutely a trustee that has full discretion can change any article of a_trust at any time i placed them in there -- - respondent how did you do that robert hogue by my own wishes respondent do you have the trust instrument on a computer robert hogue do i have it on a computer respondent how did you physically how did you make the change to the trust instrument robert hogue i had the documents to do it the little disk respondent a computer disk robert hogue sure respondent so you put the computer disk into a computer and you typed over the earlier terms of the trust robert hogue i didn’t type over i just modified it respondent i direct your attention to the eighth article where it states how a successor trustee is appointed respondent okay in the version of the trust instrument that was presented into evidence in the earlier case it stated as judge halpern quoted in his opinion that a successor trustee could be appointed either by a court or by concurrence between the trust beneficiaries so again is it your testimony that you replaced this provision with what was in the earlier version of the trust instrument robert hogue absolutely respondent you however in presenting this opposition to the court made no representation anywhere in this document that the trust instrument that you presented was altered from the at least earlier version you did not draw the court’s attention to the fact that you had altered the document robert hogue is there any law that says i had to did the court demand me to respondent can you answer the question robert hogue no i did not robert hogue thus claims that as the trustee for residential management he was authorized to alter the trust instrument and that in his capacity as trustee he added the provision authorizing the resigning trustee to appoint a successor trustee ’ by robert hogue’s own admission he created the altered trust instrument after his purported appointment as trustee therefore we conclude that the altered trust instrument is not relevant to the present case we have grave doubts about the authenticity of the altered trust instrument however assuming arguendo that it was created before date this does not help robert hogue no at the hearing robert hogue testified indignantly that he could not recall when he created the altered trust instrument however the record suggests that the altered trust instrument may have been created after this court’s trial session in residential mgmt servs trust v commissioner tcmemo_2001_ held on date wherein the court rested its decision on the fact that paragraph bighth of the trust instrument did not authorize the resigning trustee to appoint a successor trustee -- - provision of the trust instrument authorizes robert hogue a third party individual unrelated to residential management before date to alter the trust instrument furthermore there is no evidence that the resigning trustee provided days’ notice of his intent to resign as required by paragraph bighth of either the trust instrument or the altered trust instrument at best any notice of douglas j carpa’s purported resignation occurred on date as demonstrated by the appointment document and the resignation letter in view of the foregoing we reiterate our conclusion that the trust instrument was the controlling instrument at all relevant times this court has previously held in residential mgmt servs trust v commissioner tcmemo_2001_297 that robert hogue was not properly appointed as trustee under the provisions of the trust instrument because the trust instrument is also controlling in the present case and the facts are identical as to the issue of whether robert hogue is the duly appointed trustee we need not repeat the analysis here accordingly we hold that evidence necessary to support the contention that robert hogue 's even if the altered trust instrument were the product of douglas j carpa the purported trustee who resigned in favor of robert hogue we need not and do not address whether douglas j carpa had such authority under the law of any relevant jurisdiction because there is no evidence in the record that the alteration was permitted by paragraph third of either the trust instrument or the altered trust instrument was vested with authority to institute this action on behalf of residential management is lacking therefore we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion in order to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered ‘6 robert hogue is no stranger to this court and has filed numerous petitions with the court on behalf of various so-called trusts as is the case here those petitions were dismissed on the ground that they were not filed by a proper party see bella vista chiropractic trust v commissioner tcmemo_2003_8 deschutes rd trust v commissioner t c sum op acme equip trust v commissioner t c sum op remedios chiropractic clinic trust docket no jrep trust v commissioner docket no 9795-o1l perj trust v commissioner docket no 9794-0o1l csm trust v commissioner docket no o1ll family chiropractic trust v commissioner docket no ol r r trust v commissioner docket no 7379-01s perj trust v commissioner docket no jrep trust v commissioner docket no marfran trust v commissioner docket no 12427-00s remedios chiropractic clinic trust v commissioner docket no blr-slr trust v commissioner docket no 12425-00s rancho residential facility trust v commissioner docket no residential mgmt servs trust v commissioner docket no home health servs trust v commissioner docket no sunshine trust v commissioner docket no residential mgmt servs trust v commissioner tcmemo_2001_297
